WOLFE, P. J.,
Before the court is the return of writ of certiorari from Magistrate District 4 for disposition.
*120The magistrate’s record shows that an action in trespass was commenced by plaintiff against defendant and the magistrate entered an opinion that both plaintiff and defendant were negligent in the damage done to plaintiffs vehicle and directed defendant to pay one-half of the damage costs amounting to $205.98.
On a writ of certiorari, the court is required only to search the record in order to ascertain whether there was jurisdiction and whether the laws have been correctly applied by the justice: Act of March 20, 1810, P. L. 208, 5 Sm. L. 161, sec. 21,42 PS §951.
It is apparent that on the face of this record there is a misapplication of the law. There is no comparative negligence in the Commonwealth of Pennsylvania and the law is well settled that if plaintiff is found to be negligent in any degree, however so slight, he cannot recover against defendant. In light of the decision of the justice, the court makes the following order:
ORDER
And now, September 9, 1970, the decision of the justice that defendant is to pay one-half of the damages and costs amounting to $205.98 is hereby vacated and judgment is entered for defendant, Myrle Cady.